Citation Nr: 0509124	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a service-connected scar, 3 centimeters (cm), of 
the left posterior neck from lymph node biopsy.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected peripheral nerve damage, 
secondary to lymph node biopsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1972 to April 
1972 and from December 1973 to October 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Los Angeles, 
California, which determined that the veteran's service-
connected scar of the left posterior neck from lymph node 
biopsy warranted an increased disability rating of 10 
percent, effective as of May 16, 2000.

In his June 2003 Appeal To Board Of Veterans' Appeals, the 
veteran indicated that he wished to be scheduled for a 
personal hearing before a Veterans Law Judge presiding at the 
RO.  However, in a letter dated in July 2003, he withdrew his 
request for a hearing.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for service-connected peripheral nerve 
damage, secondary to lymph node biopsy, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's scar of the left posterior neck measures 1.5 to 
2.0 centimeters, is mildly tender to touch and has mild 
underlying tissue loss, without ulceration, adherence, keloid 
formation, or change in pigmentation.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a scar, 3 cm, of the left posterior neck from lymph node 
biopsy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior 
to and since August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2001.  The veteran was 
told of what was required to substantiate his claim for an 
increased disability rating and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  

The veteran's claim was initially adjudicated by the RO in 
November 2000.  The requisite notice letter was provided to 
the veteran subsequent to the initial adjudication.  Although 
the section 5103(a) notice provided to the veteran was 
deficient as to its timing, that error was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the content-
complying notice of February 2001 was subsequently considered 
by the RO in the May 2003 Statement of the Case and the March 
2004 Supplemental Statement of the Case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in March 2001 and January 2003, wherein the 
examination reports provided detailed findings concerning the 
service-connected scar, and the examiners reviewed the claims 
folder and recorded the veteran's history thoroughly.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

The veteran's scar has been rated by the RO under the 
criteria in Diagnostic Code 7800, which provides for 
disfiguring scars of the head, face, or neck.  By regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluation of skin 
diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The RO has considered both versions of the criteria with 
respect to this claim; thus there is no prejudice to the 
veteran in the Board's consideration of both the old and new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

Under the rating criteria applicable prior to August 30, 
2002, a moderately disfiguring scar of the head, face, or 
neck warranted 10 percent disability rating.  Severely 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warranted a 30 percent disability rating.  
Scars of the head, face, or neck that were completely 
disfiguring or resulted in exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warranted a 50 percent disability rating.  
When, in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent,  and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. §  4.118, 
Diagnostic Code 7800 (effective prior to August 30,  2002).

Under the revised rating criteria for Diagnostic Code 7800, 
one characteristic of  disfigurement results in the grant of 
a 10 percent disability rating.  Evidence that disfigurement 
of the head, face, or neck has resulted in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement 
warrants the award of a 30 percent disability rating.  The 
next higher rating of 50 percent requires evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with four or five characteristics of 
disfigurement.  The  maximum disability rating of 80 percent 
necessitates evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).

According to the revised rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches  
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1  
following Diagnostic Code 7800 (effective August 30, 2002).  
Unretouched color  photographs are to be taken into 
consideration when evaluating these criteria.  38 C.F.R. § 
4.118, Note 3  following Diagnostic Code 7800 (effective 
August 30, 2002).

By rating decision dated in June 1989, entitlement to service 
connection for scar, 3 cm, of the left posterior neck from 
lymph node biopsy, was established and a noncompensable 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 
7800, was assigned.  This determination was continued by 
rating action of the RO dated in June 1996.

In May 2000, the veteran requested an increase in the 
disability rating of his service-connected scar.  He was 
scheduled for a VA examination in August 2000, but he failed 
to appear as scheduled.

VA outpatient treatment records dated in May 2000 show that 
the veteran had a healed scar in the left lateral neck with 
mild tenderness over the area.  Lateral rotation of the neck 
was said to be limited by pain.  Numbness of the area was 
also noted.

By rating action dated in November 2000, the RO determined 
that the veteran's service-connected scar, 3 cm, of the left 
posterior neck from lymph node biopsy, warranted a 10 percent 
disability rating as a result of the reported pain, numbness, 
and tenderness of the scar area.

A VA outpatient treatment record dated in January 2001 shows 
that the veteran had a healed incision in the posterior 
cervical region that was approximately 2 centimeters.  

A VA examination report dated in March 2001 shows that the 
veteran reported sharp pain and numbness in the affected 
area.  He indicated that the problem was not the scar itself, 
but deeper, bothering the nerves and muscles.  He added 
having severe left neck pain in the area of the scar every 
day.  Physical examination revealed a well-healed linear scar 
3.5 centimeters in length and 2 millimeters in width on his 
posterior neck.  There was slight tenderness, but no 
adherence, elevation, depression, discoloration, underlying 
tissue loss, disfigurement or limitations of functions, 
ulceration, inflammation, edema or keloid.  There was 
diminished sensation.  The diagnosis was status post left 
lymph node biopsy with mid scarring and neuropathy.  The 
examiner noted his belief that the veteran had some sort of 
nerve irritation which had mild to moderate effect on his 
occupational activity.  Photographs of the scar area were 
included.

A VA outpatient treatment record dated in November 2002 shows 
that the veteran complained of neck pain and numbness 
following the lymph node biopsy, likely peripheral nerve 
damage secondary to the biopsy.  He had long-standing 
intermittent neck pain which was not progressing, ranked 
5/10, and most likely secondary to the biopsy scars.  There 
was no sign of reflex sympathetic dystrophy or cervical 
dystonia.

A VA examination report dated in January 2003 shows that the 
veteran reported intermittent severe pain associated with his 
scar which would shoot down the neck and result in lack of 
range of motion.  He described an inability to move his head 
in certain directions.  Physical examination revealed a scar 
over the left posterior neck measuring 1.5 to 2.0 
centimeters, with mild underlying tissue loss.  It was mildly 
tender to touch.  There was no ulceration, adherence, keloid 
formation, or change in the pigmentation around the scar 
area.  There was mild disfigurement.  The veteran did not 
respond to a request to appear for a photograph of the 
affected area.

By rating action dated in May 2003, the RO awarded 
entitlement to service connection for peripheral nerve 
damage, secondary to the lymph node biopsy, and assigned a 
separate 20 percent disability rating.

In applying the regulatory criteria in effect prior to August 
30, 2002 to the veteran's  scar, no more than a moderate 
disfigurement is shown.  The photograph of the veteran's scar 
included with the March 2001 examination report showed that 
the scar appears as a relatively small line on the veteran's 
neck, well below his ear.  The March 2001 examiner reported 
no disfigurement, and the January 2003 examiner reported only 
mild disfigurement.  There have been no findings of 
cicatrization or marked discoloration.  In March 2001, the 
examiner reported no discoloration, and in January 2003 it 
was noted that there was no change in the pigmentation around 
the scar area.  In the absence of severe disfigurement, or 
marked and unsightly deformity of the eyelids, lips, or 
auricles, the preponderance of the evidence is against the 
assignment of disability rating in excess of 10 percent under 
the older criteria.  38 C.F.R. §  4.118, Diagnostic Code 7800 
(in effect prior to August 30, 2002).

In applying the revised regulatory criteria to the veteran's 
claim, the veteran does not have even a single characteristic 
of disfigurement resulting from the scar on the posterior 
side of his neck.  The scar does not exceed 5 inches (13 or 
more centimeters) in length, or one-quarter of an inch (0.6 
cm) in width.  Rather, it has been described as only 1.5 to 
3.5 centimeters long and 2 millimeters wide.  The VA examiner 
in March 2001 said that there was no elevation or depression 
of the scar, adherence to underlying tissue, and no 
discoloration.  Similarly, the VA examiner in January 2003 
reported no adherence or change in the pigmentation around 
the scar area.  Although the scar was described as having 
mild underlying tissue loss in January 2003, given its small 
size, it does not involve and area exceeding six square 
inches.  Accordingly, higher rating is not warranted under 
the revised version of Diagnostic Code 7800.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.  
The peripheral nerve damage that was said to be secondary to 
the lymph node biopsy has been rated separately from the scar 
itself.  The claim for a higher rating for peripheral nerve 
damage is the subject of the Remand herein.  In March 2001, 
the VA examiner stated that there was no limitation of 
function associated with the scar itself.  Under Diagnostic 
Codes 7803 and 7804, as in effect prior and subsequent to 
August 30, 2002, a 10 percent rating is the highest available 
rating; therefore, consideration of these codes is not in 
order.   

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  The 
veteran's scar does not exceed 12 square inches (77 sq. cm.) 
in area.  As noted above, it has been described as only 1.5 
to 3.5 centimeters long and 2 millimeters wide.  The evidence 
accordingly shows that a higher rating is not warranted under 
the new version of Diagnostic Code 7801.

In sum, the preponderance of the evidence is therefore 
against the veteran's claim for disability rating greater 
than 10 percent under both the old and new criteria.
The benefit-of-the doubt doctrine is inapplicable and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected scar, 3 cm, of the left posterior neck 
from lymph node biopsy, is denied.


REMAND

By rating action dated in May 2003, the RO awarded 
entitlement to service connection for peripheral nerve 
damage, secondary to the lymph node biopsy, and assigned a 
separate 20 percent disability rating.  In his VA Form 9 
dated in June 2003, the veteran expressed that his service-
connected peripheral nerve damage was more severe than noted.  
The Board has interpreted this as a notice of disagreement 
with the assigned 20 disability rating for this service-
connected disability in the May 2003 rating decision.  The 
veteran has not been issued a statement of the case on this 
issue.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

Provide the veteran a Statement of the Case 
addressing the issue of entitlement to an 
initial disability rating in excess of 20 
percent for service-connected peripheral 
nerve damage, secondary to lymph node biopsy.  
Notify him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


